DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 13, and 16 – 18, 20 - 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van der Auwera et al (US 2020/0162737, hereafter Van der Auwera).

As per claim 1, Van der Auwera discloses a method of intra predicting a block of a picture, comprising for a sample from a plurality of samples of the block:
determining a predicted sample value from one or more reference sample values by intra- prediction using an intra prediction mode selected from one of a DC intra-prediction mode, a planar intra prediction mode, and an angular intra-prediction mode (¶ 32 and 74);
determining a first weight based on the intra prediction mode and one of the height of the block, the width of the block, or both (¶ 74);
determining a second weight based on the intra prediction mode and one of the height of the block, the width of the block, or both (¶ 74);
calculating an additional value as a weighted sum of a top reference sample value and a left reference sample value by weighting the top reference sample value with the first weight and the left reference sample value with the second weight (¶ 74 );
multiplying the predicted sample value by a sample weighting factor, resulting in a weighted predicted sample value (¶ 74);
adding the additional value to the weighted predicted sample value, resulting in a non-normalized modified predicted sample value ( );
and normalizing the non-normalized modified predicted sample value by an arithmetic right shift of an integer representation of the non-normalized modified predicted sample value, resulting in a normalized modified predicted sample value (¶ 74).
As per claim 2, Van der Auwera discloses the method according to claim 1, wherein the picture comprises the each sample of the plurality of samples of the block (¶ 74).
As per claim 3, Van der Auwera discloses the method according to claim 1, wherein determining the first weight comprises:
determining a first scaling factor based on the intra prediction mode and one of the height of the block, the width of the block, or both (¶ 74), and
determining the first weight based on the first scaling factor (¶ 74);
determining the second weight comprises:
determining a second scaling factor based on the intra prediction mode and one of the height, the width of the block, or both (¶ 74), and
determining the second weight based on the second scaling factor (¶ 74).
As per claim 4, Van der Auwera discloses the method according to claim 1;
wherein 52determining the first weight comprises determining a vertical scaling factor, denoted nScaleY, based on the height of the block and the intra prediction mode, wherein the first weight is determined based on the vertical scaling factor, nScaleY (¶ 74);
determining the second weight comprises determining a horizontal scaling factor, denoted, nScaleX, based on the width of the block and the intra prediction mode, wherein the second weight is determined based on the horizontal scaling factor, nScaleX (¶ 74);
normalizing the non-normalized predicted sample value by an arithmetic right shift of an integer representation of the non-normalized predicted sample value, resulting in a normalized predicted sample value (¶ 74).
As per claim 13, Van der Auwera discloses the method according to claim 4, wherein normalizing the non-normalized modified predicted sample value comprises computing the normalized modified predicted sample value as 
    PNG
    media_image1.png
    25
    670
    media_image1.png
    Greyscale
where P(x, y) is the normalized modified predicted sample value, P(x, y) is the non-normalized modified predicted sample value, Rx,-i, R-1,y represent the values of the nearest reference samples located above and to the left of the each sample, wL = V >> ((x « 1 ) >> nScaleX) is a horizontal weighting factor, 
    PNG
    media_image2.png
    18
    555
    media_image2.png
    Greyscale
 58V is a base value ( ); x is a horizontal coordinate of the each sample, and y is a vertical coordinate of the sample (¶ 74).
As per claim 16, Van der Auwera discloses the method according to claim 1, further comprising adding a residual value to the normalized modified predicted sample value, resulting in a reconstructed sample value (¶ 72; Video decoder 300 may then combine the prediction block and the residual block (on a sample-by-sample basis) to reproduce the original block.).
Regarding claim 17, arguments analogous to those resented for claim 1 are applicable for claim 17.
Regarding claim 18, arguments analogous to those resented for claim 1 are applicable for claim 18.
Regarding claim 20, arguments analogous to those resented for claim 1 are applicable for claim 20.
Regarding claim 21, arguments analogous to those resented for claim 1 are applicable for claim 21.
Regarding claim 22, arguments analogous to those resented for claim 1 are applicable for claim 22.

Allowable Subject Matter
Claim(s) 5 – 12, 14 , and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487